--------------------------------------------------------------------------------

Exhibit 10.1



LOAN AND SECURITY AGREEMENT


THIS LOAN AND SECURITY AGREEMENT is entered into as of January 23, 2019 by and
between NORTH MILL CAPITAL LLC, a Delaware limited liability company (Lender),
with an office located at 821 Alexander Road, Suite 130, Princeton, New Jersey 
08540 and AMERI100 ARIZONA LLC, an Arizona limited liability company, with its
chief executive office located at 1490 South Price Road, Suite 114 Chandler,
Arizona  85286, AMERI100 GEORGIA INC., a Georgia corporation, with its chief
executive office located at 5000 Research Court, Suite 750, Suwanee, Georgia 
30024, AMERI100 CALIFORNIA INC.. a Delaware corporation, with its chief
executive office located at 1024 Iron Point Road, Suite 1097, Folsom,
California  95360, and AMERI AND PARTNERS INC, a Delaware corporation, with its
chief executive office located at 5000 Research Court, Suite 750, Suwanee,
Georgia  30024 (individually and collectively, Borrower).


The parties hereto, hereby agree as follows:


1.            DEFINITIONS AND CONSTRUCTION


1.1         Terms.  Unless otherwise defined herein, as used in this Agreement,
the following terms shall have the following meanings:


Accounts means, collectively, in addition to the definition of "Account" in the
Code, all presently existing and hereafter arising accounts receivable, contract
rights, health-care-insurance receivables and all other forms of obligations
owing to Borrower arising out of the sale, lease, license or assignment of goods
or other property or the rendition of services by Borrower, whether or not
earned by performance, all credit insurance, guaranties and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower's Books relating to any of the foregoing.


Advances means all loans, advances and other financial accommodations by Lender
to or on account of the Borrower, including those under this Agreement and the
other Loan Documents.


Agreement means, collectively, this Loan and Security Agreement, together with
any and all exhibits, schedules, addenda or riders hereto, as each may be
amended, modified, supplemented, substituted, extended or renewed from time to
time.


Authorized Officer means any officer or other representative of Borrower
authorized by Borrower in a writing delivered to Lender to transact business
with Lender.


Borrower's Books means all of Borrower's books and records including all of the
following:  ledgers; records indicating, summarizing or evidencing Borrower's
assets or liabilities, or the Collateral; all information relating to Borrower's
business operations or financial condition; and all computer programs, disks or
tape files, printouts, runs or other computer prepared information, whether
inscribed on tangible medium or stored in an electronic or other medium and
which information is retrievable in perceivable form and the goods containing
such information.


Business Day means any day which is not a Saturday, Sunday, or other day on
which banks in the State of New Jersey are authorized or required to close.


Change of Control means (a) at any time, any "person" or "group" (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become, or
obtain rights (whether by means of warrants, options or otherwise) to become,
the "beneficial owner" (as defined in Rules 13(d)-3 and 13(d)‑5 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of fifty
percent (50.0%) or more of the ordinary voting power for the election of
directors of Parent (determined on a fully diluted basis); or (b) during any
period of twenty-four (24) consecutive months, 66 2/3% of the members of the
board of directors or other equivalent governing body of Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least 66 2/3% of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least 66 2/3%
of that board or equivalent governing body.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 1 -

--------------------------------------------------------------------------------

Chattel Paper has the same meaning ascribed to such term in the Code (whether
tangible or electronic).


Code means the New Jersey Uniform Commercial Code, as amended or revised from
time to time.


Collateral means all assets of the Borrower, whether now owned or existing, or
hereafter acquired or arising, and wherever located, including, without
limitation, all of the following assets, properties, rights and interests in
property of Borrower:  all Accounts, all Equipment, all Commercial Tort Claims,
all General Intangibles, all Chattel Paper, all Inventory, all Negotiable
Collateral, all Investment Property, all Financial Assets, all Letter-of-Credit
Rights, all Supporting Obligations, all Deposit Accounts, all money or assets of
Borrower, which hereafter come into the possession, custody, or control of
Lender; all proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing;
any and all tangible or intangible property resulting from the sale, lease,
license or other disposition of any of the foregoing, or any portion thereof or
interest therein, and all proceeds thereof; and any other assets of Borrower or
any Guarantor which may be subject to a lien in favor of Lender as security for
the Obligations.


Commercial Tort Claims has the meaning ascribed to such term in the Code.


Daily Balance means the amount of the Obligations owed at the end of a given
day.


Deposit Account has the meaning ascribed to such term in the Code.


Dilution means, as of any date of determination, a percentage based upon the
experience of the immediately prior three (3) months, that is the result of
dividing the amount of (a) bad debt write-downs, discounts, advertising
allowances, credits or other dilutive items with respect to Borrower's Accounts
during such period, by (b) Borrower's billings with respect to Accounts during
such period.


Dilution Reserve means a reserve established by Lender, from time to time in its
sole discretion, based on the results of the most recent field examination of
Borrower not to exceed the amount calculated on the basis of the then applicable
percent of Dilution minus 1.5%.


Documents has the meaning ascribed to such term in the Code.


Eligible Accounts means those Accounts created by Borrower in the ordinary
course of business, which are, and at all times shall continue to be, acceptable
to Lender in all respects, provided that standards of eligibility may be
established and revised from time to time by Lender in Lender's Good Faith
judgment.  In determining such acceptability and standards of eligibility,
Lender may, but need not, rely on agings, reports and schedules of Accounts
furnished to Lender by Borrower, but reliance thereon by Lender from time to
time shall not be deemed to limit Lender's right to revise its standards of
eligibility and acceptability at any time, as to both Borrower's present and
future Accounts.  In general, an Account shall not be deemed eligible unless: 
(a) the Account debtor on such Account is, and at all times continues to be,
acceptable to Lender and up to credit limits or standards acceptable to Lender,
and (b) such Account complies in all respects with the representations,
covenants and warranties set forth in this Agreement.  Except in Lender's Good
Faith discretion, Eligible Accounts shall not include any of the following:  (i)
Accounts with respect to which the Account debtor has failed to pay within
ninety (90) days of invoice date, and all Accounts owed by any Account debtor
that has failed to pay fifty percent (50%) or more of its Accounts owed to
Borrower within ninety (90) days of invoice date; (ii) Accounts with respect to
which the goods sold are sold on a bill and hold basis, a consignment sale
basis, a guaranteed sale basis, a sale or return basis or which contain other
terms by reason of which payment by the Account debtor may be conditional; (iii)
Accounts with respect to which the Account debtor is not a resident of the
United States unless such Accounts are supported by foreign credit insurance or
a letter of credit, in both instances reasonably satisfactory, in form and
substance, to, and assigned to, Lender; (iv) Accounts with respect to which the
Account debtor is the United States or any department, agency or instrumentality
of the United States, any State of the United States or any city, town,
municipality or division thereof unless all filings have been made under the
Federal Assignment of Claims Act or comparable state or other statute; (v)
Accounts with respect to which the Account debtor is an officer, employee or
agent of, or subsidiary of, related to, affiliated with or has common
shareholders, officers or directors with Borrower; (vi) Accounts with respect to
which Borrower is or may become liable to the Account debtor for goods sold or
services rendered by the Account debtor to Borrower or otherwise but only to the
extent of the potential offset; (vii) Accounts with respect to an Account debtor
whose total obligations to Borrower (on an aggregated basis across all
Borrowers) exceed twenty percent (20%) of all Accounts or such other percentage
as Lender may agree to in writing as to a particular Account debtor (such
applicable percentage being, the Concentration Percentage), to the extent such
obligations exceed the applicable Concentration Percentage, provided that with
respect to the Account debtor Epson America, Inc., the Concentration Percentage
shall not exceed twenty-five percent (25%) (rather than 20%); (viii) Accounts
with respect to which the Account debtor disputes liability or makes any claim
with respect thereto, is subject to any insolvency proceeding, becomes
insolvent, fails or goes out of business; (ix) Accounts arising out of a
contract or purchase order for which a surety bond was issued on behalf of
Borrower; (x) Accounts with respect to which Lender does not have a first
priority and exclusive perfected security interest; (xi) Accounts with respect
to which the Account debtor is in a jurisdiction for which Borrower is required
to file a notice of business activities or similar report and Borrower has not
filed such report within the time period required by applicable law; (xii)
Accounts with respect to which an invoice has not been issued to the Account
debtor; or (xiii) Accounts which represent a progress or "milestone" billing on
a contract that has not been fully completed by Borrower unless a satisfactory
no-offset letter from the Account debtor has been obtained by Lender.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 2 -

--------------------------------------------------------------------------------

Eligible Unbilled Account means an Account which would otherwise constitute an
Eligible Account except that an invoice for such Account has not yet been issued
to the Account debtor thereof and specifically:  such Account (a) arises from
the rendition of services under a firm, non-cancellable contract with an Account
debtor providing for payment based upon time expended and/or services rendered
in accordance with an underlying contract and for which Borrower has verified
records or other evidence, satisfactory to Lender in its Good Faith discretion,
that such services were actually rendered in accordance with the subject
contract, (b) represents services rendered during a week or month for which no
invoice has been rendered in accordance with the subject contract, but where the
invoice to the Account Debtor is to be issued by no later than (i) fifteen (15)
days after the services were rendered (with respect to those Accounts that are
billed on a weekly basis) and (ii) forty-five (45) days after services were
rendered (with respect to those Accounts that are billed on a monthly basis),
and (c) is in all other respects, acceptable to Lender in its Good Faith
discretion.  In addition, if (billed and unbilled) Eligible Accounts for any
Account Debtor become ineligible because of the cross-aging provision set forth
in clause (i) of the definition of Eligible Accounts, then all Accounts with
respect to said Account debtor, including both billed and unbilled Eligible
Accounts, shall be deemed ineligible.


Equipment means, collectively, in addition to the definition of "Equipment" in
the Code, all of Borrower's present and hereafter acquired equipment, machinery,
machine tools, motors, furniture, furnishings, fixtures, motor vehicles, rolling
stock, processors, tools, pans, dies, jigs, goods (other than consumer goods or
farm products), together with any warranties, rights and interest in any of the
foregoing, and all attachments, accessories, accessions, replacements,
substitutions, additions and improvements to any of the foregoing, wherever
located.


ERISA means the Employee Retirement Income Security Act of 1974, as amended or
revised from time to time, and the regulations promulgated thereunder.


ERISA Affiliate means each trade or business (whether or not incorporated and
whether or not foreign) which is or may hereafter become a member of a group of
which Borrower is a member and which is treated as a single employer under ERISA
Section 4001(b)(1) or Section 414 of the IRC.


Event of Default means each of the events specified in Section 8.


Financial Assets has the meaning ascribed to such term in the Code.


General Intangibles means, collectively, in addition to the definition of
"General intangible" in the Code, all of Borrower's present and future general
intangibles and other personal property (including choses or things in action,
goodwill, patents, trade names, trademarks, service marks, copyrights,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, infringement claims, computer programs,
computer discs, computer tapes, Borrower's Books, literature, reports, catalogs,
Deposit Accounts, insurance premium rebates, tax refunds and tax refund claims)
other than goods and Accounts.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 3 -

--------------------------------------------------------------------------------

Good Faith means honesty in fact and the observance of reasonable commercial
standards of fair dealing.


Guarantor means each person or entity which guarantees the Obligations
(including the Parent), issues a validity guaranty relating to the Collateral or
pledges any assets to Lender as additional security for the Obligations.


Insolvency Proceeding means any proceeding commenced by or against any person or
entity under any provision of the federal Bankruptcy Code, as amended or revised
from time to time, or under any other state or federal insolvency law, including
assignments for the benefit of creditors, formal or informal moratoria,
compositions or extensions generally with its creditors.


Instruments has the meaning ascribed to such term in the Code.


Inventory means, collectively, in addition to the definition of "Inventory" in
the Code, all present and future inventory in which Borrower has any interest,
including goods held for sale or lease or to be furnished under a contract of
service, Borrower's present and future raw materials, work in process, finished
goods, tangible property, stock in trade, wares and materials used in or
consumed in Borrower's business, goods which have been returned to, repossessed
by, or stopped in transit by, Borrower, packing and shipping materials, wherever
located, any documents of title representing any of the above, and Borrower's
Books relating to any of the foregoing.


Investment Property has the meaning ascribed to such term in the Code.


IRC means the Internal Revenue Code of 1986, as amended or revised from time to
time, and the regulations promulgated thereunder.


Lender Expenses means, collectively, costs and expenses (whether taxes,
assessments, insurance premiums or otherwise) required to be paid by Borrower
under any of the Loan Documents which are paid or advanced by Lender, including
filing, recording, publication, appraisal and search fees paid or incurred by
Lender in connection with Lender's transactions with Borrower, costs and
expenses incurred by Lender in the disbursement or collection of funds to or
from Borrower or its Account debtors, charges resulting from the dishonor of
checks, costs and expenses incurred by Lender to correct any default or enforce
any provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, costs and expenses incurred by Lender in
enforcing or defending the Loan Documents or otherwise exercising its rights and
remedies upon the existence of an Event of Default, including, but not limited
to, costs and expenses incurred in connection with any proceeding, suit,
enforcement of judgment, or appeal and Lender's reasonable attorneys' fees and
expenses, including allocated fees of in-house counsel, incurred in advising,
structuring, drafting, reviewing, administering, amending, modifying,
terminating, enforcing, defending, or otherwise representing Lender with respect
to the Loan Documents or the Obligations.


Letter-of-Credit Rights has the meaning ascribed to such term in the Code.


Loan Documents means, collectively, this Agreement, any Note or Notes, any
security agreements, pledge agreements, mortgages, deeds of trust or other
encumbrances or agreements which secure the Obligations, and any other agreement
entered into between Borrower and Lender or by Borrower or a Guarantor in favor
of Lender relating to or in connection with this Agreement or the Obligations,
as each may be amended, modified, supplemented, substituted, extended or renewed
from time to time.


Multiemployer Plan means a multiemployer plan as defined in ERISA Sections 3(37)
or 4001(a)(3) or IRC Section 414(f).


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 4 -

--------------------------------------------------------------------------------

Negotiable Collateral means all of Borrower's present and future letters of
credit, notes, drafts, Instruments, Documents, leases and Chattel Paper.


Note means any promissory note made by Borrower to the order of Lender
concurrently herewith or at any time hereafter, as the same may be amended,
modified, supplemented, substituted, extended or renewed from time to time.


Obligations means all Advances, debts, liabilities (including all interest and
amounts charged to the Obligations pursuant to any agreement authorizing Lender
to charge the Obligations), obligations, lease payments, guaranties, covenants
and duties owing by Borrower to Lender of any kind and description pursuant to
or evidenced by the Loan Documents irrespective of whether for the payment of
money, whether made or incurred prior to, on or after the Termination Date,
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, whenever executed, and further including any debt,
liability or obligation owing from Borrower to others which Lender may obtain by
assignment or otherwise, and all interest thereon (including any interest
accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any Insolvency Proceeding relating to
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) and all Lender Expenses.


Parent means Ameri Holdings, Inc., a Delaware corporation.


Payroll Reserve means a reserve to cover Borrower's payroll expenses in the
initial amount of Seven Hundred Dollars ($700,000), as adjusted from time to
time in the sole discretion of Lender.


Perfection Certificate means the perfection certificate executed by Borrower
prior to or concurrently herewith.


Permitted Liens means (a) liens under the Loan Documents or otherwise arising in
favor of Lender, for the benefit of itself; (b) liens imposed by law for taxes,
assessments or charges of any governmental authority (i) for claims not yet due,
or (ii) which are being contested in good faith by appropriate proceedings and
with respect to which reserves or other appropriate provisions are being
maintained in accordance with GAAP provided that (x) the priority of such liens
are subordinate to the liens in favor of Lender securing the Collateral or (y)
Borrower has obtained a bond securing payment of the lien; (c) statutory liens
for sums not yet due of landlords and liens in respect of interests (including
title) of lessors under the terms of any lease to which Borrower is a party, and
of carriers, warehousemen, mechanics and/or materialmen for obligations not yet
due; (d) liens arising out of deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits, statutory obligations and other similar obligations, (e)
purchase money liens on hereafter acquired items of Equipment to the extent the
indebtedness related thereto is permitted by this Agreement; (f) liens necessary
and desirable for the operation of such person's business, provided, that with
respect to this clause (f) Lender has consented to such liens in writing and the
priority of such liens are subordinate to the liens in favor of Lender on the
Collateral; (g) liens with respect to judgments in the amount of $25,000 and
below, provided that (x) the priority of such liens are subordinate to the liens
in favor of Lender securing the Collateral or (y) Borrower has obtained a bond
securing payment of the lien; and (h) zoning ordinances, easements, licenses,
reservations, provisions, covenants, conditions, waivers or restrictions on the
use of real property of Borrower and other title exceptions, in each case, that
do not interfere in any material respect with the ordinary course of business of
Borrower.


Plan means any plan described in ERISA Section 3(2) maintained for employees of
Borrower or any ERISA Affiliate, other than a Multiemployer Plan.


Prime Rate means that rate designated by Wells Fargo Bank, National Association,
or any successor thereof, from time to time as its prime rate, which shall not
necessarily constitute its lowest available rate.


Revolving Credit Facility means the revolving credit facility defined and
provided for in Section 2.1.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 5 -

--------------------------------------------------------------------------------

Supporting Obligation has the same meaning ascribed to such term in the Code.


Term means the period from the date of the execution and delivery by Lender of
this Agreement through and including the later of (a) the Termination Date and
(b) the payment and performance in full of the Obligations.


Termination Date means (a) January __, 2021 (the period through such date,
being, the Initial Term), unless such date is extended pursuant to Section 3.1,
and if so extended on one or more occasions, the last date of the last such
extension, or (b) if earlier terminated by Lender pursuant to Section 9.1, the
date of such termination, or (c) if earlier terminated by Borrower pursuant to
Section 3.1, the date of such termination.


1.2        Construction.  Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular and to the singular
include the plural.  The words hereof, herein, hereby, hereunder and similar
terms in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.  Section, subsection, paragraph, clause,
Exhibit or Schedule references used in this Agreement refer to the specific
Section, subsection, paragraph or clause of, or Exhibit or Schedule to, this
Agreement unless otherwise specified.  Words importing a particular gender mean
and include every other gender.


1.3        Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles (GAAP) as in effect from time to time.  When used herein, the term
financial statements includes the notes and schedules thereto.


1.4         Exhibits, Etc.  All of the Exhibits, Schedules, addenda or riders
attached to this Agreement are deemed incorporated herein by reference.


1.5        Code.  Any terms used in this Agreement which are defined in the Code
shall be construed and defined as set forth in the Code, unless otherwise
defined herein.


1.6         Materially.  Material and materially shall mean an amount in excess
of Twenty-Five Thousand Dollars ($25,000.00) to the extent it can be monetarily
quantified.


2.           ADVANCES AND TERMS OF PAYMENT


2.1       Revolving Advances; Advance Limit.  Upon the request of Borrower made
at any time from and after the date hereof until the Termination Date, and so
long as no Event of Default has occurred, Lender may, in its Good Faith
discretion, make Advances to Borrower under a revolving credit facility (the
Revolving Credit Facility) in an amount up to:


(a)        so long as Dilution is equal to or less than one and one-half percent
(1.5%), the sum of (i) ninety percent (90%) of the aggregate outstanding amount
of Eligible Accounts plus (ii) (x) eighty percent (80%) of the aggregate amount
of the Eligible Unbilled Accounts or (y) One Million Dollars ($1,000,000),
whichever is less (the sum of clauses (i) and (ii) being, the Borrowing Base);


(b)          minus the Payroll Reserve;


provided, however, in no event at any time shall the maximum aggregate principal
amount outstanding under the Revolving Credit Facility exceed Ten Million
Dollars ($10,000,000) (said dollar limit being, the Advance Limit).  Lender may
create reserves including, without limitation, the Dilution Reserve (should
Dilution exceed 1.5%) and the Payroll Reserve, against, or reduce its advance
percentages based on Eligible Accounts or Eligible Unbilled Accounts without
declaring an Event of Default if Lender determines, in its Good Faith
discretion, that such reserves or reduction are necessary, without limitation,
to protect Lender's interest in the Collateral and/or against diminution in the
value of any Collateral and/or to insure that the prospect of payment or
performance by Borrower of its Obligations to Lender are not impaired.  Borrower
acknowledges that it has requested Lender to enter into an indemnification
agreement in favor of Sterling National Bank and agrees that any sums paid by
Lender to Sterling National Bank thereunder shall be deemed to be Advances under
this Section 2.1.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 6 -

--------------------------------------------------------------------------------

2.2       Overadvances.  All Advances shall be added to and be deemed part of
the Obligations when made.  If, at any time and for any reason, the aggregate
amount of the outstanding Advances under the Revolving Credit Facility exceeds
the dollar or percentage limitations contained in Section 2.1 (any such excess
being, an Overadvance), Borrower shall, upon demand by Lender, immediately pay
to Lender in cash, the amount of any such Overadvance.  Without affecting
Borrower's obligation to immediately repay to Lender the amount of each
Overadvance, Borrower shall pay Lender a fee (the Overadvance Fee) in an amount
to be agreed upon between Lender and Borrower, but in any event, not less than
$500.00 per occurrence of an Overadvance, plus interest on such Overadvance
amount at the Default Rate set forth below.  Further, without affecting
Borrower's obligation to immediately repay to Lender the amount of each
Overadvance, all Overadvances are deemed Obligations and are secured by the
Collateral and guaranteed by the Guarantor under any guaranty executed in
connection herewith.


2.3        Authorization to Make Advances.  Lender is hereby authorized to
make the Advances based upon telephonic or other instructions received from
anyone purporting to be an Authorized Officer, or, at the Good Faith discretion
of Lender, if such Advances are necessary to satisfy any Obligations.  All
requests for Advances shall specify the date on which such Advance is to be made
(which day shall be a Business Day) and the amount of such Advance.  Requests
received after 12:00 p.m. Eastern time on any day shall be deemed to have been
made as of the opening of business on the immediately following Business Day. 
All Advances made under this Agreement shall be conclusively presumed to have
been made to, and at the request and for the benefit of, Borrower when deposited
or otherwise disbursed in accordance with the instructions of Borrower or in
accordance with the terms and conditions of this Agreement.  Unless otherwise
requested by Borrower, all Advances shall be made by a wire transfer to the
Deposit Account of Borrower designated on Schedule 2.3 or to such other account
as Borrower shall notify Lender in writing.  Borrower shall pay to Lender a
funds transfer fee of $20.00 for each Advance, which such fee shall be payable
on the first (1st) calendar day of each month of the Term for all Advances made
during the preceding month.


2.4         Interest.


(a)         Except where specified to the contrary in the Loan Documents,
interest shall accrue on the Daily Balance at the per annum rate of one and
three quarters percentage points (1.75%) above the Prime Rate in effect from
time to time, but not less than seven and one-quarter percent (7.25%) (the
Applicable Rate).  At the option of Lender, (i) from and after the occurrence of
an Event of Default, and without constituting a waiver of any such Event of
Default, and (ii) if the Obligations are not paid in full by the Termination
Date, and without waiving the maturity of the Obligations on the Termination
Date, the Obligations shall bear interest at the per annum rate of six
percentage points (6%) above the Applicable Rate (the Default Rate).  All
interest payable under the Loan Documents shall be computed on the basis of a
three hundred sixty (360) day year for the actual number of days elapsed on the
Daily Balance.  Interest as provided for herein shall continue to accrue until
the Obligations are indefeasibly paid in full.


(b)        The interest rate payable by Borrower under the terms of this
Agreement shall be adjusted in accordance with any change in the Prime Rate,
from time to time, on the date of any such change.  All interest payable by
Borrower shall be due and payable on the first (1st) day of each calendar month
during the Term.  Lender may, at its option, add such interest, fees (including,
without limitation, the Servicing Fee under Section 2.8) and charges payable by
Borrower under the Loan Documents and all Lender Expenses to the Obligations,
and the Obligations (as so increased by the amount of such interest, fees,
charges and Lender Expenses), shall thereafter accrue interest at the rate then
applicable under this Agreement.  Notwithstanding anything to the contrary
contained in the Loan Documents, the minimum monthly interest payable by
Borrower on the Advances in any month shall be calculated based on an average
Daily Balance of Two Million Dollars ($2,000,000) for such month.


(c)          In no event shall interest on the Obligations exceed the highest
lawful rate in effect from time to time.  It is not the intention of the parties
hereto to make an agreement which violates any applicable state or federal usury
laws.  In no event shall Borrower pay, nor shall Lender accept or charge, any
interest which, together with any other charges on the principal or any portion
thereof, exceeds the maximum lawful rate of interest allowable under any
applicable state or federal usury laws.  Should any provision of this Agreement
or any existing or future Notes or Loan Documents between the parties be
construed to require the payment of interest or any other fees or charges that
could be construed as interest, which, with any other charges upon the principal
or any portion thereof and any other fees or charges that could be construed as
interest, exceed the maximum lawful rate of interest, then any such excess shall
be applied to the remaining principal balance of the Obligations, if any, and
any remainder shall be refunded to Borrower.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 7 -

--------------------------------------------------------------------------------

(d)          Notwithstanding any of the foregoing in this Section 2.4, for
purposes of this Agreement, it is the intention of Borrower and Lender that
interest shall mean, and be limited to, any payment to Lender which compensates
Lender for (i) the extension of credit to Borrower and the availability to
Borrower of the Revolving Credit Facility and (ii) any default or breach by
Borrower of a condition upon which such credit was extended and such Revolving
Credit Facility was made available.  Borrower and Lender agree that for the sole
purpose of calculating the interest paid by Borrower to Lender, it is the
intention of Borrower and Lender that interest shall mean and include, and be
expressly limited to, any interest accrued on the aggregate outstanding Daily
Balance of the Obligations during the term hereof pursuant to subsections 2.4(a)
and 2.4(b), any Overadvance Fee, Facility Fee (as defined below) and late fees
charged to Borrower during the term hereof.  Borrower and Lender further agree
that it is their intention that the following fees shall not constitute
interest:  any Servicing Fees (as defined below), any Field Examination Fees (as
defined below), any attorney fees incurred by Lender, any premiums or
commissions attributable to insurance guaranteeing repayment, finders' fees,
credit report fees, appraisal fees or fees for document preparation or
notarization.  To the extent however that New Jersey law excludes from the
calculation of interest any fees defined herein as interest or includes as
interest any fees or other sums which are intended not to constitute interest,
New Jersey law shall supersede and prevail, and all such interest shall be
subject to subsection 2.4(c) above.


2.5        Collection of Accounts.  Lender or Lender's designee may at any time
during the existence of an Event of Default, with or without notice to Borrower,
(a) notify customers, Account debtors or other obligors of Borrower that the
Accounts and other Collateral have been assigned to Lender and that Lender has a
security interest therein and (b) collect the Accounts and other Collateral
directly and add the collection costs and expenses thereof to the Obligations;
provided, however, unless and until Lender takes such action or gives Borrower
other written instructions, Borrower shall notify all Account debtors and other
obligors of Borrower to remit payments on the Accounts and other Collateral to a
lockbox to be designated by Lender, or in the case of payments to be made by
wire transfer, ACH or other electronic means, to an account designated by Lender
over which Lender shall have control.  Notwithstanding the foregoing, as to any
Account debtor that has Concentration Percentage of more than twenty percent
(20%) (or 25% aggregated across all Borrower entities) as contemplated by the
definition of Eligible Accounts, and if the Concentration Percentage of any
Account debtor exceeds twenty percent (20%) (or 25% aggregated across all
Borrower entities), said Account debtor may be notified of Lender's security
interest in Accounts prior to the existence of an Event of Default.  All such
payments remitted to the lockbox or made by wire transfer, ACH or other
electronic means to the account designated by Lender shall then be credited to a
deposit account of Lender into which remittances from Account debtors and other
obligors of Borrower and obligors of other customers of Lender may be credited. 
If, notwithstanding any notices that may be sent to Account debtors or other
obligors of Borrower, Borrower obtains payment on any Account or other
Collateral, including, without limitation, collections under credit card sales,
Borrower shall receive any and all such payments on Accounts and other
Collateral and other proceeds (including cash) in trust for Lender and shall
immediately deliver said payments to Lender in the original form as received,
together with any necessary endorsements thereof, and/or at the discretion of
Lender, shall deposit said payments into a deposit account designated by, and in
the name of and under the exclusive control of, Lender.


2.6       Crediting Payments.  The receipt of any item of payment by Lender for
the sole purpose of determining availability under the Revolving Credit
Facility, subject to final payment of such item, shall be provisionally applied
to reduce the Obligations on the date of receipt of such item of payment by
Lender; provided however, the receipt of such item of payment by Lender for
determining the Daily Balance and for all other purposes hereunder, including,
without limitation, the calculation of interest on the Obligations and the
calculation of the Servicing Fee, shall not be deemed to have been paid to
Lender until two (2) Business Days after the date of Lender's actual receipt of
such item of payment.  Notwithstanding anything to the contrary contained
herein, payments received by Lender after 12:00 noon Eastern time shall be
deemed to have been received by Lender as of the opening of business on the
immediately following Business Day.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 8 -

--------------------------------------------------------------------------------

2.7        Facility Fee.  In consideration of Lender's entering into this
Agreement, Borrower shall pay to Lender an annual facility fee (the Facility
Fee) as follows:


(a)         (i)         For the first (1st) contract (loan) year of the Initial
Term, Borrower shall pay to Lender a Facility Fee equal to Fifty Thousand
Dollars ($50,000).  One twelfth (1/12) of such Facility Fee shall be paid
simultaneously with the execution of this Agreement, and the remaining amount
shall be paid in installments of like amount on the first (1st) day of each
month thereafter until paid in full.


(ii)        In addition, if the amount owed under the Revolving Credit Facility
during the first (1st) contract (loan) year of the Initial Term (A) exceeds Five
Million Dollars ($5,000,000), but is equal to or less than Six Million Dollars
($6,000,000), an additional one-time  Facility Fee of Ten Thousand Dollars
($10,000) will be charged at the initial occurrence thereof, (B) exceeds Six
Million Dollars ($6,000,000), but is less than or equal to Seven Million Dollars
($7,000,000), an additional one-time Facility Fee of Ten Thousand Dollars
($10,000) will be charged at the initial occurrence thereof, (C) exceeds Seven
Million Dollars ($7,000,000), but is less than or equal to Eight Million Dollars
($8,000,000), an additional one-time Facility Fee of Ten Thousand Dollars
($10,000) will be charged at the initial occurrence thereof, (D) exceeds Eight
Million Dollars ($8,000,000), but is less than Nine Million Dollars
($9,000,000), an additional one-time Facility Fee of Ten Thousand Dollars
($10,000) will be charged at the initial occurrence thereof, or (E) exceeds Nine
Million Dollars ($9,000,000), but is less than or equal to the Advance Limit
(that is, Ten Million Dollars ($10,000,000)), an additional one-time Facility
Fee of Ten Thousand Dollars ($10,000) will be charged at the initial occurrence
thereof (each such $1,000,000 increment in clauses (A), (B), (C), (D) and (E)
above, being hereinafter referred to as an Increment).  The highest Daily
Balance of the Revolving Credit Facility during the first (1st) contract (loan)
year of the Initial Term (rounded upward to the next $1,000,000, unless such
amount is a multiple of $1,000,000, in which case, such amount need not be
rounded upward), but in no event less than Five Million Dollars ($5,000,000),
shall hereinafter be referred to as the First Year Benchmark Advance Amount.


(b)         (i)         For the second (2nd) contract (loan) year of the Initial
Term, Borrower shall pay to Lender a Facility Fee equal to one percent (1%) of
the sum of (A) the First Year Benchmark Advance Amount plus (B) any Advances
other than under the Revolving Credit Facility.  One twelfth (1/12) of such
Facility Fee shall be paid on January 1, 2020, and the remaining amount shall be
paid in installments of like amount on the first (1st) day of each month
thereafter until paid in full.


(ii)       In addition, Borrower shall pay to Lender an additional one-time
Facility Fee of Ten Thousand Dollars ($10,000) at each initial occurrence that
the amount owed under the Revolving Credit Facility during the second (2nd)
contract (loan) year of the Initial Term exceeds the First Year Benchmark
Advance by each applicable Increment.  The highest Daily Balance of the
Revolving Credit Facility during the second (2nd) contract (loan) year of the
Initial Term (rounded upward to the next $1,000,000 unless such amount is a
multiple of $1,000,000 in which case, such amount need not be rounded upward),
but in no event less than the First Year Benchmark Amount, shall hereinafter be
referred to as the Second Year Benchmark Advance Amount.


The Facility Fee for the entire Initial Term is deemed to be fully earned upon
the execution of this Agreement.  The unpaid balance of the Facility Fee for the
entire Initial Term shall be payable in full on the earlier of (a) termination
of this Agreement and (b) at Lender's option, upon Lender's declaration of an
Event of Default.


2.8         Servicing Fee.  In consideration of Lender's services for the
preceding calendar month, Borrower shall pay to Lender a monthly fee (the
Servicing Fee) in an amount equal to one-eighth percent (.125%) of the average
Daily Balance during each month on or before the first (1st) day of each
calendar month during the Term, including each Renewal Term (as defined below),
or so long as the Obligations are outstanding.  Notwithstanding anything to the
contrary contained in the Loan Documents, the Servicing Fee shall be based on a
minimum daily average outstanding balance of Advances of Two Million Dollars
($2,000,000).


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 9 -

--------------------------------------------------------------------------------

2.9       Field Examination Fee.  Borrower shall pay Lender a fee (the Field
Examination Fee) in an amount equal to Nine Hundred Ninety-Five Dollars ($995)
per day, per examiner plus out-of-pocket expenses for each examination of
Borrower's Books or the other Collateral performed by Lender or its designee,
provided that so long as no Event of Default exists, Borrower has not made a
request for Advances beyond the lending parameters set forth in Section 2.1 or
any other request outside of the ordinary course of business, and Borrower has
provided or shall provide Lender with any and all of Borrower's Books, or other
documentation requested or deemed necessary by Lender to complete the field
examination within the allotted timeframe, Borrower shall not be obligated to
pay for more than twelve (12) examiner days (that is, $11,940 plus out-of-pocket
expenses) of such field examinations during each contract (loan) year of the
Term.


2.10      Late Reporting Fee.  Borrower shall pay to Lender a fee in an amount
equal to Fifty Dollars ($50.00) per document, per day for each Business Day any
report, financial statement or schedule required by this Agreement to be
delivered to Lender is past due by more than two (2) Business Days after
Lender's delivery to Borrower of a written demand therefor.


2.11       StuckyNet-Link Fee.  Borrower shall pay to Lender a fee in an amount
equal to One Hundred Dollars ($100.00) per month in connection with the
StuckyNet-Link software program for collateral reporting.


2.12       Monthly Statements.  Lender may render monthly statements to Borrower
of all Obligations, including statements of all principal, interest and Lender
Expenses, and Borrower shall have fully and irrevocably waived all objections to
such statements and the contents thereof absent manifest error unless, within
thirty (30) days after receipt, Borrower shall deliver to Lender, by registered,
certified or overnight mail as set forth in Section 12, a written objection to
such statement, specifying the error or errors, if any, contained therein.


3.            TERM


3.1         Term and Renewal Date.  This Agreement shall become effective upon
execution by Lender and, provided that Borrower shall not have exercised its
termination right as hereinafter provided, shall continue in full force and
effect through the Initial Term, and from year to year thereafter (each a
Renewal Term), if Lender, at its option, in writing agrees to extend the Term
for a period of one (1) year from the then Termination Date.  Borrower may
terminate the Term at any time by giving Lender at least sixty (60) days' prior
written notice by registered or certified mail, return receipt requested.  In
addition, Lender shall have the right to terminate this Agreement immediately at
any time upon the occurrence of an Event of Default.  No such termination by
either Borrower or Lender shall relieve or discharge Borrower of its duties,
Obligations and covenants hereunder until all Obligations have been indefeasibly
paid and performed in full, and Lender's continuing security interest in the
Collateral shall remain in effect until the Obligations have been indefeasibly
fully and irrevocably paid and satisfied in cash or cash equivalent.  On the
Termination Date, the Obligations shall be immediately due and payable in full.


3.2         Termination Fee.  If the Term is terminated by Lender upon the
occurrence of an Event of Default, or if the Term is terminated by Borrower by
Borrower's providing Lender with the proper notice in accordance with Section
3.1 on any date other than one of the last ten (10) Business Days prior to the
then current Termination Date, then in view of the impracticability and extreme
difficulty of ascertaining actual damages, and by mutual agreement of the
parties as to a reasonable calculation of Lender's lost profits, as a result
thereof, in addition to payment of all principal, interest, fees, expenses and
other Obligations, Borrower shall pay Lender upon the effective date of such
termination a fee in an amount equal to:  (a) two percent (2%) of the First Year
Benchmark Advance Amount plus any Advances by Lender to or on behalf of Borrower
other than under the Revolving Credit Facility, if such termination occurs on or
prior to the first (1st) anniversary of the commencement date of the Initial
Term; or (b) one percent (1%) of the Second Year Benchmark Advance Amount plus
any Advances by Lender to or on behalf of Borrower other than under the
Revolving Credit Facility, if such termination occurs after the first (1st)
anniversary of the commencement date of the Initial Term and on or prior to the
then Termination Date.  Such fee shall be presumed to be the amount of damages
sustained by Lender as the result of termination, and Borrower acknowledges that
such fee is reasonable under the circumstances currently existing.  The fee
provided for in this Section 3.2 shall be deemed included in the Obligations.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 10 -

--------------------------------------------------------------------------------

4.           CREATION OF CONTINUING SECURITY INTEREST


4.1         Grant of Continuing Security Interest.  Borrower hereby grants to
Lender a continuing security interest in the Collateral in order to secure the
prompt repayment of the Obligations and the prompt performance by Borrower of
each and all of its covenants and Obligations under the Loan Documents and
otherwise.  Lender's continuing security interest in the Collateral shall attach
to all Collateral without further act on the part of Lender or Borrower.


4.2       Negotiable Collateral.  In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, Borrower shall
notify Lender and, upon the request of Lender, shall immediately endorse and
assign such Negotiable Collateral to Lender and deliver physical possession of
such Negotiable Collateral to Lender.


4.3        Delivery of Additional Documentation Required.  Concurrently with
Borrower's execution and delivery of this Agreement and at any time thereafter
at the request of Lender, Borrower shall execute and deliver to Lender all
security agreements, chattel mortgages, pledges, assignments, endorsements of
certificates of title, applications for title, affidavits, reports, notices,
schedules of accounts, letters of authority and all other documents that Lender
may in Good Faith request, in form satisfactory to Lender, to perfect and
maintain perfected Lender's continuing security interests in the Collateral and
to fully consummate all of the transactions contemplated under the Loan
Documents.  Borrower hereby (a) authorizes Lender to file and/or record such
financing statements and other documents as Lender deems necessary or desirable
to perfect and maintain Lender's continuing security interest in the Collateral,
(b) agrees any such financing statement may contain an "all asset" or "all
property" description of the Collateral and (c) hereby ratifies any such
financing statement or other document heretofore filed by Lender.


4.4         Power of Attorney.  Borrower hereby irrevocably makes, constitutes
and appoints Lender (and any person designated by Lender) as Borrower's true and
lawful attorney-in-fact with power to sign the name of Borrower on any of the
above described documents or on any other similar documents to be executed,
recorded or filed in order to perfect or continue perfected Lender's continuing
security interest in the Collateral.  In addition, Borrower hereby appoints
Lender (and any person designated by Lender) as Borrower's attorney-in-fact with
power to:  (a) sign Borrower's name on verifications of Accounts and other
Collateral and on notices to Account debtors; (b) send requests for verification
of Accounts and other Collateral; (c) endorse Borrower's name on any checks,
notes, acceptances, money orders, drafts or other forms of payment or security
that may come into Lender's possession; (d) during the existence of an Event of
Default, notify the post office authorities to change the address for delivery
of Borrower's mail to an address designated by Lender, to receive and open all
mail addressed to Borrower, and to retain all mail relating to the Collateral
and forward all other mail to Borrower; and (e) during the existence of an Event
of Default, make, settle and adjust all claims under Borrower's policies of
insurance, endorse the name of Borrower on any check, draft, instrument or other
item of payment for the proceeds of such policies of insurance and make all
determinations and decisions with respect to such policies of insurance.  The
appointment of Lender as Borrower's attorney-in-fact and each and every one of
Lender's rights and powers, being coupled with an interest, is irrevocable so
long as any Accounts in which Lender has a continuing security interest remain
unpaid and until all of the Obligations have been fully, indefeasibly repaid and
performed.


4.5        Right To Inspect.  Lender shall have the right, after using its best
efforts to give Borrower twenty-four (24) hours' notice (so long as no Event of
Default shall exist and Borrower has not made a request for Advances beyond the
lending parameters set forth in Section 2.1, or other requests outside of the
ordinary course of business, otherwise no advance notice need be given), at any
time or times hereafter during Borrower's usual business hours, or during the
usual business hours of any third party having control over Borrower's Books, to
inspect Borrower's Books in order to verify the amount or condition of, or any
other matter relating to, the Collateral or Borrower's financial condition. 
Lender also shall have the right, after using its best efforts to give Borrower
twenty-four (24) hours' notice (so long as no Event of Default shall exist and
Borrower has not made a request for Advances beyond the lending parameters set
forth in Section 2.1, or other requests outside of the ordinary course of
business, otherwise no advance notice need be given), at any time or times
hereafter during Borrower's usual business hours, to inspect, examine and
appraise the Equipment and other Collateral and to check and test the same as to
quality, quantity, value and condition.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 11 -

--------------------------------------------------------------------------------

5.           REPRESENTATIONS AND WARRANTIES AND COVENANTS


Borrower represents and warrants to Lender, and covenants and acknowledges, the
following:


5.1       No Prior Encumbrances; Security Interests. Borrower has good and
marketable title to the Collateral, free and clear of liens, claims, security
interests or encumbrances, except for the security interests to be satisfied
from the proceeds of the first Advances hereunder, the continuing security
interests granted to Lender by Borrower, Permitted Liens and those disclosed on
Schedule 5.1.  Other than those liens, claims, security interests or
encumbrances expressly permitted by this Agreement, Borrower will not create,
suffer or permit to be created any security interest, lien, pledge, mortgage or
encumbrance on any Collateral or any of its other assets.


5.2         Bona Fide Accounts.   All Accounts represent bona fide services for
which Borrower has an unconditional right to payment and  the services have been
rendered, as applicable.  None of the Accounts is subject to any right of
offset, counterclaim or cancellation.  All Accounts reported to Lender as
Eligible Accounts or Eligible Unbilled Accounts conform to the requirements of
Eligible Accounts or Eligible Unbilled Accounts, as the case may be.


5.3         [Reserved].


5.4        Location of Equipment.  Except as set forth in the Perfection
Certificate, the Equipment is not now, and shall not at any time or times
hereafter be, stored with a bailee, warehouseman, processor or similar third
party.  Borrower shall keep the Equipment only at its address set forth on the
first page hereof and at the locations set forth in the Perfection Certificate. 
If any of the Equipment is located at a premises not owned by Borrower, Borrower
shall use its best efforts to cause the landlord of such premises, or other
third party having an interest in said premises, to execute and deliver to
Lender a landlord waiver and subordination, or similar agreement, reasonably
satisfactory in form and substance to Lender, provided that, Lender shall
execute a landlord waiver and subordination, or similar agreement, reasonably
satisfactory in form and substance to Lender for any Equipment located at 5000
Research Court, Suite 750, Suwanee, Georgia  30024.


5.5         [Reserved].


5.6         Retail Accounts.  No Accounts arise from the sale of goods or
rendition of services for personal, family or household purposes.


5.7        Relocation of Chief Executive Office.  The chief executive office of
Borrower and the location of all books and records of Borrower relating to the
Collateral is at the address indicated on the first page of this Agreement, and
Borrower will not, without thirty (30) days' prior written notice to Lender and
compliance with Section 4.3, relocate such office.


5.8         Due Incorporation/Organization/Formation and
Qualification.  Borrower is, and shall at all times hereafter, be a corporation
or limited liability company, as the case may be, duly
incorporated/organized/formed and existing under the laws of the state of its
incorporation/organization/formation as set forth on the first page hereof, and
Borrower is, and shall at all times hereafter be, qualified and licensed to do
business and is in good standing in any state in which the conduct of its
business or its ownership of assets requires that it be so qualified, except
where the failure to do so would not result in a material adverse change.


5.9      Actual and Fictitious Name. Borrower's exact name is set forth on the
first page hereof, and except as set forth in the Perfection Certificate,
Borrower has not changed its name within the last five (5) years.  Borrower is
conducting its business under the trade or fictitious name(s) set forth in the
Perfection Certificate, and no others.  Borrower has complied with the
fictitious name laws of all jurisdictions in which compliance is required in
connection with its use of such name(s).


5.10      Permits and Licenses. Borrower holds all material licenses, permits,
franchises, approvals and consents required for the conduct of its business and
the ownership and operation of its assets including, without limitation, a SAP
certification.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 12 -

--------------------------------------------------------------------------------

5.11       Due Authorization; Enforceability.  Borrower has the right and power
and is duly authorized to enter into the Loan Documents to which it is a party;
all necessary action to authorize the execution and delivery of the Loan
Documents has been properly taken; and Borrower is and will continue to be duly
authorized to borrow under this Agreement and to perform all of the other terms
and provisions of the Loan Documents throughout the Term.  The Loan Documents,
when executed and delivered by Borrower, will constitute the legal, valid and
binding obligations of Borrower enforceable in accordance with their terms.


5.12       Compliance with Organizational Documents, Etc.  The execution and
delivery by Borrower of the Loan Documents to which it is a party and the
performance of the terms thereof do not constitute a breach of any provision
contained in Borrower's Certificate/Articles of Incorporation/Organization or
Formation or its Bylaws or operating agreement, as the case may be,  nor does
the execution and delivery by Borrower of the Loan Documents to which it is a
party or the performance of the terms thereof constitute an event of default
under any material agreement to which Borrower is now or may hereafter become a
party.


5.13       Litigation. Except as set forth in Schedule 5.13, as of the date
hereof or which Borrower notifies Lender as per the last sentence of this
Section 5.13, there are no actions, proceedings or claims pending by or against
Borrower, whether or not before any court or administrative agency, and Borrower
has no knowledge or notice of any pending, threatened or imminent litigation,
governmental investigations, or claims, complaints, actions, or prosecutions
involving Borrower, except for ongoing collection matters in which Borrower is
the plaintiff.  If any such actions, proceedings or claims arise during the
Term, Borrower shall promptly notify Lender in writing and shall, from time to
time, notify Lender of all material events relating thereto.


5.14      Accuracy of Information and No Material Adverse Change in Financial
Statements.  All information furnished by Borrower to Lender, and all statements
made by Borrower to Lender, including, without limitation, information set forth
in any loan application, client profile and in the Perfection Certificate
(excluding in each case, however, any projections, pro forma financial
information and information of a general economic or industry nature provided by
Borrower to Lender) are true, accurate and complete in all material respects and
do not contain any misstatement of fact or omit to state any facts necessary to
make the statements or information contained therein not misleading.  All
financial statements relating to Borrower which have been or may hereafter be
delivered to Lender:  (a) have been prepared in accordance with GAAP; (b) fairly
present in all material respects Borrower's financial condition as of the date
thereof and Borrower's results of operations for the period then ended; and (c)
disclose all material contingent obligations of Borrower (taken as a whole).  No
material adverse change in the financial condition of Borrower has occurred
since the date of the most recent of such financial statements.  Any
projections, budgets and forward looking information and pro forma financial
information contained in such materials are based upon good faith estimates and
assumptions believed by Borrower to be reasonable at the time made, it being
recognized by Lender that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results.


5.15      Solvency. Borrower is now, and shall be at all times throughout the
Term, solvent and able to pay its debts (including trade debts) as they mature.


5.16       ERISA. Neither Borrower or any ERISA Affiliate, nor any Plan is or
has been in violation of any of the provisions of ERISA, any of the
qualification requirements of IRC Section 401(a) or any of the published
interpretations thereof.  No lien upon the assets of Borrower has arisen with
respect to any Plan.  No prohibited transaction within the meaning of ERISA
Section 406 or IRC Section 4975(c) has occurred with respect to any Plan.  No
reportable event as defined under Section 4043 has occurred with respect to any
Plan which would cause the Pension Benefit Guaranty Corporation to institute
proceedings under Section 4042 of ERISA.  Neither Borrower nor any ERISA
Affiliate has incurred any withdrawal liability with respect to any
Multiemployer Plan.  Borrower and each ERISA Affiliate have made all
contributions required to be made by them to any Plan or Multiemployer Plan when
due.  There is no accumulated funding deficiency in any Plan, whether or not
waived.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 13 -

--------------------------------------------------------------------------------

5.17      Environmental Laws and Hazardous Materials.  Borrower has complied,
and at all times through the Term will comply, in all material respects, with
all Environmental Laws (as defined below).  Borrower has not and will not cause
or permit any Hazardous Materials (as defined below) to be located,
incorporated, generated, stored, manufactured, transported to or from, released,
disposed of, or used at, upon, under, or within any premises at which Borrower
conducts its business, or in connection with Borrower's business.  To the best
of Borrower's knowledge, no prior owner, occupant or operator of any premises at
which Borrower conducts its business has caused or permitted any of the above to
occur at, upon, under, or within any of the premises.  Borrower will not permit
any lien to be filed against the Collateral or any part thereof under any
Environmental Law, and will promptly notify Lender of any proceeding, inquiry or
claim relating to any alleged violation of any Environmental Law, or any alleged
loss, damage or injury resulting from any Hazardous Material.  Lender shall have
the right to join and participate in, as a party if it so elects, any legal or
administrative proceeding initiated with respect to any Hazardous Material or in
connection with any Environmental Law.  For purposes hereof, Hazardous Material
includes without limitation any substance, material, emission, or waste which is
or hereafter becomes regulated or classified as a hazardous substance, hazardous
material, toxic substance or solid waste under any Environmental Law, asbestos,
petroleum products, urea formaldehyde, polychlorinated biphenyls (PCBs), radon,
and any other hazardous or toxic substance, material, emission or waste, and
substances containing excessive moisture, mildew, mold, microbial contamination,
microbial growth or other fungi, or biological agents that can or are known to
produce mycotoxins or other bioaerosols, such as antigens, bacteria, amoebae and
microbial organic compounds or other similar matter, in each case that poses a
risk to human health or the environment.  Environmental Laws means the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, the Resource Conservation and Recovery Act of 1976, the Hazardous
Materials Transportation Act, the Toxic Substances Control Act, the Clean Water
Act and the regulations pertaining to such statutes, and any other safety,
health or environmental statutes, laws, regulations or ordinances of the United
States or of any state, county or municipality in which Borrower conducts its
business or the Collateral is located, and the rules, resolutions, directives,
orders, executive orders, consent orders, guidance from regulatory agencies,
policy statements, judicial decrees, standards, permits, licenses and ordinances
or any judicial or administrative interpretation of any of the foregoing,
pertaining to the protection of land, water, air, health, safety or the
environment, whether now or in the future enacted, promulgated or issued.


5.18      Tax Compliance.  Borrower has filed all tax returns required to be
filed by it and has paid all taxes due and payable on said returns and on any
assessment made against it or its assets.


5.19       Reliance by Lender; Cumulative.  Each warranty, representation and
agreement contained in this Agreement shall be automatically deemed repeated by
Borrower with each request for an Advance and shall be conclusively presumed to
have been relied on by Lender regardless of any investigation made or
information possessed by Lender.  The warranties, representations and agreements
set forth herein shall be cumulative and in addition to any and all other
warranties, representations and agreements which Borrower shall now or hereafter
give, or cause to be given, to Lender.


5.20      Use of Proceeds.  The proceeds of the initial Advance will be used by
Borrower for the purposes set forth on Schedule 5.20.  Absent Lender's written
consent to the contrary, the proceeds of Advances after the initial Advance will
be used by Borrower solely for working capital purposes.


5.21       Motor Vehicles and Intellectual Property.  The Perfection Certificate
identifies all motor vehicles, patents, patent applications, copyrights,
trademarks, trade-names and other registered intellectual property owned by
Borrower as of the date hereof.  Borrower will promptly notify Lender of all
motor vehicles or intellectual property hereafter owned by Borrower, and the
status of all patent and trademark applications and the issuance of patents and
trademarks, and all copyrights registrations, and in accordance with Section
4.3, will cooperate with Lender in taking all actions required by Lender to have
a perfected security interest or lien on such motor vehicles and intellectual
property.


5.22     Commercial Tort Claims.  Borrower does not, as of the date hereof, have
any Commercial Tort Claims against any third parties.  If Borrower does
hereafter have any such Commercial Tort Claims, Borrower shall furnish Lender
with prompt written notice thereof, and in accordance with Article 4 hereof,
shall execute and deliver such supplemental documents and cooperate with Lender
in taking all action as required by Lender to have a perfected security interest
or lien on such Commercial Tort Claims.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 14 -

--------------------------------------------------------------------------------

6.           AFFIRMATIVE COVENANTS


Borrower covenants and acknowledges that throughout the Term, Borrower shall
comply with all of the following:


6.1         Collateral and Other Reports.  Borrower shall at least once every
week and each time it requests an Advance under the Revolving Credit Facility
utilize Lender's StuckyNet-Link software for collateral reporting and shall
furnish to Lender a borrowing base report and loan request, satisfactory in form
and substance to Lender, report to Lender all sales and Accounts arising since
its most recent report to Lender and shall execute and deliver to Lender, no
later than the fifteenth (15th) day of each month during the Term, a detailed
aging of the Accounts (both billed and unbilled; provided that Borrower shall
have three (3) weeks from the date hereof to generate an unbilled aging report),
a reconciliation statement and a summary aging, by vendor, of all accounts
payable of Borrower and any book overdraft.  Borrower and Lender agree that each
authorized signer's (on behalf of Borrower) signature on borrowing base reports
may be provided via an electronic signature (that is, by each authorized
signer's password for such program).  Borrower shall provide Lender a listing of
each authorized signer.  Borrower shall deliver to Lender, as Lender may from
time to time require, collection reports, sales journals, invoices, copies of or
original delivery receipts, customers' purchase orders, shipping instructions,
bills of lading and other documentation respecting shipment arrangements and
such other matters requested by Lender.  Absent such a request by Lender, copies
of all such documentation shall be held by Borrower as custodian for Lender. 
Borrower shall at all times provide Lender with all current "passwords" or
similar access requirements relative to all computer systems available to
Borrower with its Account debtors so as to enable Lender to have access to said
computer systems so as to verify the status of Accounts owing to Borrower from
said Account debtors.


6.2        Allowances.  Allowances, if any, as between Borrower and any Account
debtors, shall be permitted on the same basis and in accordance with the usual
customary practices of Borrower as they exist as of the date hereof.  Borrower
shall promptly notify Lender of all disputes and claims.


6.3         [Reserved].


6.4       Financial Statements, Reports, Certificates.  Borrower shall deliver
to Lender:  (a) as soon as available, but in any event within thirty (30) days
after the end of each month during the Term, a balance sheet and profit and loss
statement prepared by Borrower covering Borrower's operations during such
period; and (b) as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of Parent, consolidated financial statements
of Parent, Borrower and other subsidiaries, for each such period, audited by
independent certified public accountants acceptable to Lender.  Such
consolidated financial statements shall include a balance sheet and profit and
loss statement and statements of cash flows, if available, and the accountants'
management letter, if any, and shall be prepared in accordance with GAAP.  To
extent the financial statements of Borrower are prepared on a consolidated
basis, such financial statements shall include consolidating/combining
schedules, as applicable.  Together with the above (that is, the delivery of the
financial statements in (a) and (b)), Borrower shall also deliver Borrower's
Form 10-Qs, 10-Ks or 8-Ks, if any, as soon as the same become available, and any
other report reasonably requested by Lender relating to the Collateral and the
financial condition of Borrower, together with a certificate, substantially in
the form of Exhibit 6.4, signed by Borrower's chief financial officer to the
effect that (a) all reports, statements or computer prepared information of any
kind or nature delivered or caused to be delivered to Lender under this Section
6.4 fairly present in all material respects Borrower's financial condition, (b)
there exists on the date of delivery of such certificate to Lender no Event of
Default, and (c) certifying as to compliance with Section 7.10.


6.5         Tax Returns, Receipts.  Borrower shall deliver to Lender copies of
Parent's federal income tax returns (including all schedules thereto), and any
amendments thereto, within thirty (30) days of the filing thereof.  Borrower
further shall promptly deliver to Lender, upon request, satisfactory evidence of
Borrower's payment of all withholding and other taxes required to be paid by
Borrower.


6.6         [Reserved].


6.7        Title to Equipment.  Upon Lender's request, Borrower shall promptly
deliver to Lender any and all certificates of title to any items of Equipment,
properly endorsed to Lender, as applicable.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 15 -

--------------------------------------------------------------------------------

6.8       Maintenance of Equipment.  Borrower shall keep and maintain the
Equipment in good operating condition and repair (ordinary wear and tear
excepted), and shall make all necessary replacements thereto so that the value
and operating efficiency of its Equipment shall at all times be maintained and
preserved.  Borrower shall not permit any item of Equipment to become a fixture
to real estate or an accession to other property.  Except as otherwise permitted
to be disposed of in accordance with Section 7.1, the Equipment is now and shall
at all times remain Borrower's personal property.


6.9        Taxes.  All federal, state and local assessments and taxes, whether
real, personal or otherwise, due or payable by, or imposed, levied or assessed
against Borrower or any of its assets or in connection with Borrower's business
shall hereafter be paid in full, before the same become delinquent or before the
expiration of any extension period unless being contest in good faith and by
appropriate proceedings and as to which Borrower has established adequate
reserves for the payment thereof.  During any such contests no lien for said
taxes shall exist which would have priority over the lien of Lender on the
assets of Borrower, or if any such priority lien exists, the amount owing
covered by said lien shall be reserved against the amount otherwise available
for Advances under the Revolving Credit Facility.  Borrower shall make due and
timely payment or deposit of all federal, state and local taxes, assessments or
contributions required of it by law, and will execute and deliver to Lender, on
demand, appropriate certificates attesting to the payment or deposit thereof.


6.10      Insurance.  Borrower, at its expense, shall keep and maintain
insurance to protect the Collateral against all risk of loss covered under a
Special property form.  If any of the tangible Collateral is located in a flood
zone, Borrower must also have flood insurance.  Borrower with Collateral in
California must also insure against the peril of earthquakes.  The coverage
shall be written on a replacement cost basis.  The property limit(s) shall be no
less than those necessary to satisfy the coinsurance requirement contained in
the insurance policy.  Borrower, at its expense, shall keep and maintain
Business Income Coverage.  Business Income Coverage shall insure against loss
covered under a Special policy form.  The limit must contemplate a benefit
period of no less than twelve (12) months and meet the minimum limit needed to
satisfy the coinsurance requirement contained in the policy.  Business Income
coverage can be written on an agreed amount basis, or with a coinsurance
percentage from 80% to 100%.  All policies of insurance covering business
personal property and business income shall contain a Lender's Loss Payable
endorsement in a form satisfactory to Lender.  All policies insuring real
property on which Lender has a mortgage or other lien shall contain a Mortgagee
endorsement in form satisfactory to Lender.  Either or both form(s) shall
contain a waiver of warranties.  All proceeds payable under such policies shall
be payable to Lender and applied to the Obligations.  Borrower shall cause to be
delivered to Lender a properly executed Evidence of Property Insurance form
along with a copy of the Lender's Loss Payable and/or Mortgagee endorsement(s)
as applicable, in advance of the closing date for the credit facilities
hereunder and thereafter at least thirty (30) days prior to the expiration
date(s) of the policy(ies).   All Mortgagee and Lender's Loss Payable
endorsements shall contain the following address for notification purposes, or
such other address as Lender may, from time to time, notify Borrower:


North Mill Capital LLC
821 Alexander Road, Suite 130
Princeton, New Jersey  08540
Attention:  Larry Kamin, Senior Vice President


Borrower, at its expense, shall keep and maintain Commercial General Liability
Coverage insuring against all risks relating to or arising from Borrower's
ownership and use of the Collateral and its other assets, products and
operations.  Lender and its directors, officers and employees shall be named as
additional insureds for Commercial General Liability on Borrower's policy. 
Borrower shall cause to be delivered to Lender a properly executed Certificate
of Insurance, containing the required additional insured wording, before the
closing date for the credit facilities hereunder and thereafter at least thirty
(30) days prior the expiration date of the policy.  Along with the Certificate
of Insurance, Borrower shall also deliver a copy of the General Liability
endorsement whereby Lender and its directors, officers and employees are added
to the policy as additional insureds.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 16 -

--------------------------------------------------------------------------------

All required policies shall be in such form, with such companies and in such
amounts as may be satisfactory to Lender.  All policies shall contain a thirty
(30) day notice for cancellation or non-renewal.  Lender reserves the right to
change insurance specifications at any time.


6.11       Lender Expenses.  Borrower shall immediately, and without demand,
reimburse Lender for all Lender Expenses, and Borrower hereby authorizes the
payment of such Lender Expenses.


6.12    Compliance With Law. Borrower shall comply, in all material respects,
with the requirements of all applicable laws, rules, regulations and orders of
governmental authorities relating to Borrower and the conduct of its business.


6.13       Accounting System.  Borrower shall at all times hereafter maintain a
standard and modern system of accounting in accordance with GAAP with ledger and
account cards or computer tapes, disks, printouts and records pertaining to the
Collateral containing such information as may from time to time be requested by
Lender.


6.14      Minimum Net Unfunded Availability. Borrower shall have at the time of
the initial Advance under the Revolving Credit Facility only, Minimum Net
Unfunded Availability of not less than Two Hundred Fifty Thousand Dollars
($250,000).  For purposes of this Section 6.14, Minimum Net Unfunded
Availability means the amount, as determined by Lender in its Good Faith
discretion, calculated at the time of the initial Advance under the Revolving
Credit Facility equal to the difference between (a) the amount of the Borrowing
Base, less reserves (including the Dilution Reserve and the Payroll Reserve), if
any, and (b) the amount of the initial Advance (including the initial
installment of the Facility Fee and Lender Expenses in connection with the
closing of the transactions under this Agreement), as set forth on Schedule
5.20.


7.           NEGATIVE COVENANTS


Borrower covenants and acknowledges to Lender that throughout the Term, Borrower
shall not undertake any of the following, without the prior written consent of
Lender:


7.1       Extraordinary Transactions and Disposal of Assets.  (a) Enter into any
transaction not in the ordinary and usual course of its business as conducted on
the date hereof, including, but not limited to, the sale, lease, disposal,
movement, relocation or transfer, whether by sale or otherwise, of any its
assets, other than sales of used or surplus Equipment having an aggregate value
not in excess of $50,000 in the ordinary and usual course of its business as
presently conducted, in each fiscal year; (b) incur (i) any indebtedness for
borrowed money (except under this Agreement), including, without limitation, (x)
merchant advances or (y) purchase money indebtedness other than as permitted
under Section 7.10, or (ii) any other indebtedness outside the ordinary and
usual course of its business as conducted on the date hereof, except for
renewals or extensions of existing indebtedness permitted by Lender and as set
forth on Schedule 7.1; (c) make any advance or loan to any third party, except
as permitted under Section 7.9; or (d) grant a lien on any of its assets except
(i) in favor of Lender or (ii) the continuing liens and security interests, if
any, set forth on Schedule 5.1.


7.2        Change Name, etc. Change its name, business structure, jurisdiction
of incorporation or formation, as applicable, or identity, or add any new
fictitious name.


7.3         Merge, Acquire.  Merge, acquire, or consolidate with or into any
other business organization.


7.4         Guaranty. Guaranty or otherwise become in any way liable with
respect to the obligations of any third party, except under this Agreement and
by endorsement of instruments or items of payment for deposit to the account of
Borrower for negotiation and delivery to Lender.


7.5         Restructure.  Make any change in its financial structure or business
operations.


7.6         Prepayments. Prepay any existing indebtedness for borrowed money
owing to any third party other than trade payables.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 17 -

--------------------------------------------------------------------------------

7.7        Change of Ownership.  Cause, permit or suffer any (a) change, direct
or indirect, in the ownership of the capital stock or other equity interest of
Borrower or (b) Change of Control of Parent, or (c) enter into any agreement
with any person or entity that provides for a payment to such person or entity
based upon the income of Borrower.


7.8         [Reserved].


7.9         Loans and Advances.  Make any loans, advances or extensions of
credit to any officer, director, executive employee or shareholder of Borrower
(or any relative of any of the foregoing), or to any entity which is a
subsidiary of, related to, affiliated with, or has common shareholders, officers
or directors with, Borrower, exceeding $5,000 in the aggregate at any time.


7.10      Capital Expenditures.  Make any plant or fixed capital expenditure, or
any commitment therefor, or purchase or lease any real or personal assets or
replacement Equipment in excess of $100,000 for any individual transaction or
where the aggregate amount of such transactions in any fiscal year exceeds
$300,000.


7.11       [Reserved].


7.12       Distributions.  Make any distribution of, or declare or pay any
dividends (in cash or in stock) on, or purchase, acquire, redeem or retire any
of, its capital stock or other equity interest, of any class, whether now or
hereafter outstanding, provided that Borrower may pay dividends or otherwise
make distributions to Parent:  (a)  in an aggregate amount of $125,000 per year
to pay interest on its convertible promissory notes at the rate(s) set forth
therein, so long as no Event of Default exists or would result from such
payment, Borrower has sufficient availability under the Revolving Credit
Facility and all Obligations of Borrower (including, without limitation, taxes)
are current and within their terms; and (b) in an amount sufficient to pay
interest only at a per annum rate note greater than six percent (6%) per annum
(or as otherwise set forth in the letter agreements below) on the payment
obligations owed by Parent to Mark Breck and Frits Huijsekns, individuals and
former members of Borrower, Ameri100 Arizona LLC (then known as DC&M Partners,
L.L.C.), in accordance with that certain Membership Interest Purchase Agreement
dated as of July 29, 2016 by and among Parent, as buyer, DC&M Partners, L.L.C.
(the former name of Ameri100 Arizona LLC), as company, and the members of DC&M
Partners, L.L.C. (of which Mark Breck and Frits Huijsekns were members), as
modified by certain letter agreements by Parent to Mark Breck and Frits
Huijsekns, each dated January 14, 2019, so long as no Event of Default exists or
would result from such payments, Borrower has sufficient availability under the
Revolving Credit Facility and all Obligations of Borrower (including, without
limitation, taxes) are current and within their terms.


7.13      Accounting Methods.  Modify or change its method of accounting, or
enter into, modify or terminate any agreement presently existing or at any time
hereafter entered into with any third party for the preparation or storage of
Borrower's records of Accounts and financial condition without such third
party's agreeing to provide Lender with information regarding the Collateral or
Borrower's financial condition.  Borrower waives the right to assert a
confidential relationship, if any, it may have with any such third party in
connection with any information requested by Lender hereunder and agrees that
Lender may contact any such third party directly in order to obtain such
information.


7.14       Business Suspension.  Suspend or go out of business.


8.           EVENTS OF DEFAULT


The occurrence of any one or more of the following events shall constitute an
Event of Default by Borrower hereunder:


8.1         Failure to Pay.  Borrower's failure to pay when due and payable, or
when declared due and payable, any portion of the Obligations (whether
principal, interest, taxes, Lender Expenses, or otherwise);


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 18 -

--------------------------------------------------------------------------------

8.2       Failure to Perform.  Borrower's or any Guarantor's failure to perform,
keep or observe any term, provision, condition, representation, warranty,
covenant or agreement contained in this Agreement, in any of the Loan Documents
or in any other present or future agreement between Borrower and/or any
Guarantor and Lender;


8.3      Misrepresentation.  Any material misstatement or misrepresentation now
or hereafter exists in any warranty, representation, statement, aging or report
made to Lender by Borrower and/or any Guarantor or any officer, employee, agent
or director thereof, or if any such warranty, representation, statement, aging
or report is withdrawn by such person;


8.4         Material Adverse Change. There is a material adverse change in
Borrower's or Parent's business or financial condition;


8.5         Material Impairment.  There is a material impairment of the prospect
of repayment of the Obligations or a material impairment of Lender's continuing
security interests in the Collateral;


8.6        Levy or Attachment.  Any material portion of Borrower's assets is
attached, seized, subjected to a writ or distress warrant or is levied upon, or
comes into the possession of any judicial officer or assignee;


8.7         Insolvency by Borrower or Parent.  An Insolvency Proceeding is
commenced by Borrower or Parent;


8.8         Insolvency Against Borrower or Parent.  (A) An Insolvency Proceeding
is commenced against Borrower or Parent, or (B) an order for relief under the
Bankruptcy Code, or similar order in any other Insolvency Proceeding, is entered
against Borrower or Parent;


8.9         Injunction Against Borrower.  Borrower is enjoined, restrained or in
any way prevented by court order from continuing to conduct all or any material
part of its business;


8.10     Government Lien.  Except for Permitted Liens, a notice of lien, levy or
assessment is filed of record with respect to any of Borrower's or Parent's
assets by the United States Government or any department, agency or
instrumentality thereof, or by any state, county, municipal or other
governmental agency, or any taxes or debts owing at any time hereafter to any
one or more of such entities becomes a lien, whether inchoate or otherwise, upon
Borrower's or any Parent's assets and the same is not paid on the payment date
thereof;


8.11        Judgment.  A judgment in excess of Twenty-Five Thousand Dollars
($25,000) is entered against Borrower or Parent;


8.12       Default to Third Party.  There is a default, which is not cured
within any applicable grace or cure period, in any material agreement to which
Borrower or Parent is a party or which binds Borrower or Parent or any of their
respective assets, except for the defaults set forth on Schedule 8.12;


8.13       Subordinated Debt Payments. Borrower or Parent makes any payment on
account of indebtedness which has now or hereafter been subordinated to the
Obligations, except to the extent such payment is allowed under any
subordination agreement entered into with Lender;


8.14       Death of Guarantor; Termination of Guaranty.  Any individual
Guarantor dies or any Guarantor terminates his/its guaranty;


8.15       Change in Management.  If Barry J. Kostiner or Brent V. Kelton ceases
to be actively engaged in the management of Borrower provided, however, the
foregoing shall not constitute an Event of Default, if Borrower provides prompt
written notice to Lender of Barry J. Kostiner 's or Brent V. Kelton's failure to
be actively engaged in the management of Borrower, as chief financial officer or
chief executive officer, respectively, and within thirty (30) days thereafter,
the Board of Directors of Borrower appoints another interim acting (or
permanent) replacement chief financial officer or chief executive officer, as
the case may be, acceptable to Lender, in its reasonable discretion, in all
respects who assumes the duties of the chief financial officer or chief
financial officer by the end of such thirty (30) day period;


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 19 -

--------------------------------------------------------------------------------

8.16      ERISA Violation.  A prohibited transaction within the meaning of ERISA
Section 406 or IRC Section 4975(c) shall occur with respect to a Plan which
could have a material adverse effect on the financial condition of Borrower; any
lien upon the assets of Borrower in connection with any Plan shall arise;
Borrower or any ERISA Affiliate shall completely or partially withdraw from a
Multiemployer Plan and such withdrawal could, in the opinion of Lender, have a
material adverse effect on the financial condition of Borrower; Borrower or any
of its ERISA Affiliates shall fail to make full payment when due of all amounts
which Borrower or any of its ERISA Affiliates may be required to pay to any Plan
or any Multiemployer Plan as one or more contributions thereto; Borrower or any
of its ERISA Affiliates creates or permits the creation of any accumulated
funding deficiency, whether or not waived; the voluntary or involuntary
termination of any Plan which termination could, in the opinion of Lender, have
a material adverse effect  on the financial condition of Borrower; or Borrower
shall fail to notify Lender promptly, and in any event within ten (10) days, of
the occurrence of an event which constitutes an Event of Default under this
Section 8.16 or would constitute an Event of Default upon the exercise of
Lender's judgment;


8.17       Loss of License, etc.; Loss of SAP Certification  (A) If any material
license (other than Borrower's license to sell SAP software), permit,
distributor, franchise or similar agreement necessary for the continued
operation of Borrower's business in the ordinary course is revoked, suspended or
terminated; or (B) if Borrower's SAP certification is revoked, suspended or
terminated; or


8.18      Other Agreements with Lender.  A default under any other obligation by
or of Borrower or any Guarantor in favor of Lender, including any obligation
under any instrument securing or evidencing such obligation, whether or not such
obligation is otherwise secured, which default is not cured within any
applicable grace or cure period.


Notwithstanding anything contained in this Agreement to the contrary, Lender
shall refrain from exercising its rights and remedies and an Event of Default
shall not be deemed to have occurred by reason (a) of the occurrence of any of
the events set forth in Sections 8.6, 8.8(A), 8.10 or 8.11 hereof if, within ten
(10) days from the date thereof, the same is released, discharged, dismissed,
bonded against or satisfied; provided, however, Lender shall not be obligated to
make Advances to Borrower during any such period or (b) the failure of Borrower
to company with any of its obligations under Sections 6.7, 6.8, 6.12 or 6.13
hereof if such failure is remedied within fifteen (15) days of notice from
Lender to Borrower of such failure to perform; provided, however, Lender shall
not be obligated to make Advances to Borrower during any such period set forth
in (a) and/or (b).


9.           LENDER'S RIGHTS AND REMEDIES


9.1         Rights and Remedies. During the existence of an Event of Default,
Lender may, at its election, without notice of such election and without demand,
do any one or more of the following:


(a)          Declare all Obligations, whether evidenced by the Loan Documents or
otherwise, immediately due and payable in full;


(b)        Cease advancing money or extending credit to or for the benefit of
Borrower under the Loan Documents or under any other agreement between Borrower
and Lender;


(c)         Terminate this Agreement as to any future liability or obligation of
Lender, but without affecting Lender's rights and security interest in the
Collateral and without affecting the Obligations;


(d)         Settle or adjust disputes and claims directly with Account debtors
for amounts and upon terms which Lender in Good Faith considers advisable and,
in such cases, Lender will credit the Obligations with the net amounts received
by Lender in payment of such disputed Accounts, after deducting all Lender
Expenses;


(e)          [Reserved];


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 20 -

--------------------------------------------------------------------------------

(f)         Without notice to or demand upon Borrower or any Guarantor, make
such payments and do such acts as Lender considers necessary, desirable or
reasonable to protect its security interest in the Collateral.  Borrower shall
assemble the Collateral if Lender so requires and deliver or make the Collateral
available to Lender at a place designated by Lender.  Borrower authorizes Lender
to enter any premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest
or compromise any encumbrance, charge or lien on the Collateral which in
Lender's determination appears to be prior or superior to its security interest
or lien, and to pay all expenses incurred in connection therewith;


(g)        Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, lease, license or other disposition, advertise for sale, lease, license or
other disposition, and sell, lease, license or otherwise dispose (in the manner
provided for herein or in the Code) the Collateral.  Lender is hereby granted a
license or other right to use, without charge, Borrower's labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any asset of a similar nature,
pertaining to the Collateral, in completing the production of, advertising for
sale, lease, license or other disposition, and sale, lease, license or other
disposition of the Collateral.  Borrower's rights under all licenses and all
franchise agreements shall inure to Lender's benefit; and/or


(h)        Sell, lease, license or otherwise dispose of the Collateral at either
a public or private proceeding, or both, by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower's premises) as Lender determines is commercially reasonable.  It is not
necessary that the Collateral be present at any such sale.  Lender shall give
notice of the disposition of the Collateral as follows:


(i)         to Borrower and all other parties entitled to receive a notice of
disposition under the Code, a notice in writing of the time and place of the
public sale or other disposition, or if the sale or other disposition is a
private sale or some other disposition other than a public sale, a notice in
writing of the time on or after which the private sale or other disposition is
to be made; and


(ii)        the notice hereunder shall be personally delivered or mailed,
postage prepaid, to Borrower as provided in Section 12, at least ten (10)
calendar days before the date fixed for the sale or other disposition, or at
least ten (10) calendar days before the date on or after which the private sale
or other disposition is to be made, unless the Collateral is perishable or
threatens to decline speedily in value.  Notice to persons other than Borrower
claiming an interest in the Collateral shall be sent to such addresses as is
required or authorized under the Code.


Lender may credit bid and purchase at any public sale and, if permitted by
applicable law, at any private sale, and any deficiency that exists after
disposition of the Collateral as provided herein, shall be immediately paid by
Borrower.  Any excess will be remitted without interest by Lender to the party
or parties legally entitled to such excess.


In addition to the foregoing, Lender shall have all rights and remedies provided
by law (including those set forth in the Code) and at equity, and any rights and
remedies contained in any Loan Documents and all such rights and remedies shall
be cumulative.


9.2         No Waiver.  No delay on the part of Lender in exercising any right,
power or privilege under any Loan Document shall operate as a waiver of the
terms and conditions hereof, nor shall any single or partial exercise of any
right, power or privilege under such Loan Documents or otherwise, preclude any
other or further exercise of any such right, power or privilege.


9.3        Waivers.  If Lender seeks to take possession of any of the Collateral
by court process, Borrower hereby irrevocably waives:  (a) any bond and any
surety or security relating thereto required by any statute, court rule or
otherwise as an incident to such possession; (b) any demand for possession prior
to the commencement of any suit or action to recover possession thereof; and (c)
any requirement that Lender retain possession of, and not dispose of, any such
Collateral until after trial or final judgment.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 21 -

--------------------------------------------------------------------------------

9.4         Commercially Reasonable Sale.  Borrower and Lender agree that a sale
or other disposition of any Collateral which complies with the following
standards will conclusively be deemed to be commercially reasonable (but nothing
herein implies that other methods or manners of sale are not commercially
reasonable):  (a) notice of the sale is given to Borrower at least (10) ten days
prior to the sale, and, in the case of a public sale, notice of the sale is
published at least seven (7) days before the sale in a newspaper of general
circulation in the county where the sale is to be conducted; (b) notice of the
sale describes the Collateral in general, non-specific terms; (c) the sale is
conducted at a place designated by Lender, with or without the Collateral being
present; (d) the sale commences at any time between 8:00 a.m. and 6:00 p.m.; (e)
payment of the purchase price in cash or by cashier's check or wire transfer is
required; and (f) with respect to any sale of any of the Collateral, Lender may
(but is not obligated to) direct any prospective purchaser to ascertain directly
from Borrower any and all information concerning the Collateral.  Lender shall
be free to employ other methods of noticing and selling the Collateral, in its
discretion, if they are commercially reasonable.


10.       TAXES AND EXPENSES REGARDING THE COLLATERAL.  If Borrower fails to pay
any monies (whether taxes, assessments, insurance premiums or otherwise) due to
third persons or entities, fails to make any deposits or furnish any required
proof of payment or deposit or fails to perform any of Borrower's other
covenants under any of the Loan Documents, then in its discretion following not
less than five (5) days' notice to Borrower, Lender may do any or all of the
following:  (a) make any payment which Borrower has failed to pay or any part
thereof; (b) set up such reserves in Borrower's loan account as Lender deems
necessary to protect Lender from the exposure created by such failure; (c)
obtain and maintain insurance policies of the type described in Section 6.10 and
take any action with respect to such policies as Lender deems prudent; or (d)
take any other action deemed necessary to preserve and protect its interests and
rights under the Loan Documents; provided that no prior notice need be given, or
shorter notice may be given, if Lender, in Good Faith believes payment is
necessary to be made without notice or a shorter time period to preserve and
protect Lender's lien on assets of Borrower, or to preserve said assets, or to
have said assets insured.  Any payments made by Lender shall not constitute: 
(i) an agreement by Lender to make similar payments in the future or (ii) a
waiver by Lender of any Event of Default.  Lender need not inquire as to, or
contest the validity of, any such expense, tax, security interest, encumbrance
or lien, and the receipt of notice for the payment thereof shall be conclusive
evidence that the same was validly due and owing.


11.          WAIVERS


11.1     Demand, Protest.  Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, notice of intention to accelerate, notice of acceleration, and notice
of nonpayment at maturity and acknowledges that Lender may in Good Faith
compromise, settle or release, without notice to Borrower, any Collateral and/or
guaranties at any time held by Lender.  Borrower hereby consents to any
extensions of time of payment or partial payment at, before or after the
Termination Date.


11.2       No Marshaling.  Borrower, on its own behalf and on behalf of its
successors and assigns, hereby expressly waives all rights, if any, to require a
marshaling of assets by Lender or to require that Lender first resort to some
portion(s) of the Collateral before foreclosing upon, selling or otherwise
realizing on any other portion thereof.


11.3       Lender's Non-Liability for Equipment or for Protection of Rights.  So
long as Lender complies with its obligations, if any, under Section 9-207 of the
Code, Lender shall not in any way or manner be liable or responsible for:  (a)
the safekeeping of the Equipment; (b) any loss or damage thereto occurring or
arising in any manner or fashion from any cause; (c) any diminution in the value
thereof; or (d) any act or default of any carrier, warehouseman, bailee,
forwarding agency or other person whomsoever.  All risk of loss, damage or
destruction of the Equipment shall be borne by Borrower.  Lender shall have no
obligation to protect any rights of Borrower against any person obligated on any
Collateral.


11.4     Limitation of Damages.  In any action or other proceeding against
Lender under this Agreement or relating to the transactions between Lender and
Borrower, Borrower waives the right to seek any consequential or punitive
damages.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 22 -

--------------------------------------------------------------------------------

12.         NOTICES.  Unless otherwise provided herein, all consents, waivers,
notices or demands by any party relating to the Loan Documents shall be in
writing and (except for financial statements and other informational documents
which may be sent by first‑class mail, postage prepaid) shall be telecopied/sent
by facsimile transmission or other electronic transmission .pdf (followed up by
a mailing or overnight delivery), personally delivered or sent by registered or
certified mail, postage prepaid, return receipt requested, or by receipted
overnight delivery service to Borrower or to Lender, as the case may be, at
their addresses set forth below


If to Borrower:
Ameri100 Arizona LLC
 
1490 South Price Road, Suite 114
 
Chandler, Arizona  85286
     
Ameri100 California Inc.
 
1024 Iron Point Road, Suite 1097
 
Folsom, California  95360
     
Ameri100 Georgia, Inc.
 
Ameri and Partners Inc
 
5000 Research Court, Suite 750
 
Suwanee, Georgia  30024
     
In each case:
 
Attn:

Barry J. Kostiner, Chief Financial Officer  
Fax #: 

(770) 935-4135    
If to Lender:
North Mill Capital LLC
 
821 Alexander Road, Suite 130
 
Princeton, New Jersey  08540
 
Attn:
Larry Kamin, Senior Vice President
 
Fax #
(609) 919-0677



Any party may change the address at which it is to receive notices hereunder by
notice in writing in the foregoing manner given to the other.  All notices or
demands sent in accordance with this Section 12 shall be deemed received on the
earlier of the date of actual receipt or five (5) calendar days after the
deposit thereof in the mail or on the date telecommunicated if telecopied.


13.        DESTRUCTION OF BORROWER'S DOCUMENTS.  All documents, schedules,
invoices, agings or other papers delivered to Lender may be destroyed or
otherwise disposed of by Lender four (4) months after they are delivered to or
received by Lender, unless Borrower requests in writing the return of the said
documents, schedules, invoices or other papers and makes arrangements, at
Borrower's expense, for their return.


14.         GENERAL PROVISIONS


14.1       Effectiveness. This Agreement shall be binding and deemed effective
when executed by Lender.


14.2       Successors and Assigns; Assignments and Participations; Third Party
Beneficiaries.  This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided,
however, Borrower may not assign this Agreement or any rights hereunder, and any
such prohibited assignment shall be absolutely void.  No consent to an
assignment by Lender shall release Borrower from its Obligations.  Without
notice to or the consent of Borrower, Lender may assign this Agreement and its
rights and duties hereunder, and Lender reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in Lender's rights and benefits hereunder.  In connection therewith,
Lender may disclose all documents and information which Lender now or hereafter
may have relating to Borrower or Borrower's business.  Borrower and Lender do
not intend any of the benefits of the Loan Documents to inure to any third
party, and no third party shall be a third party beneficiary hereof or thereof.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 23 -

--------------------------------------------------------------------------------

14.3       Section Headings.  Article, Section and Exhibit headings and numbers
thereof have been set forth herein for convenience only.


14.4      Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against Lender or Borrower,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by each party and shall be construed and interpreted
according to the ordinary meaning of the words used so as to fairly accomplish
the purposes and intentions of the parties hereto.


14.5       Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of such provision.


14.6     Amendments in Writing.  This Agreement cannot be changed or terminated
orally.  This Agreement supersedes all prior agreements, understandings and
negotiations, if any, all of which are merged into this Agreement.  THIS
AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREIN AND THEREIN,
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.


14.7      Counterparts and Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which, when executed and delivered, shall
be deemed to be an original and all of which, when taken together, shall
constitute one and the same Agreement.  Any signature to a Loan Document
delivered by a party via telecopy/facsimile transmission or other electronic
means shall be deemed to be an original signature.


14.8     Indemnification.  Borrower hereby indemnifies, protects, defends and
saves harmless Lender and any member, officer, director, investor, bank group
member, official, agent, employee and attorney of Lender, and their respective
heirs, successors and assigns (collectively, the Indemnified Parties), from and
against any and all losses, damages, expenses or liabilities of any kind or
nature and from any suits, claims or demands, including reasonable counsel fees
incurred in investigating or defending such claim, suffered by any of them and
caused by, relating to, arising out of, resulting from, or in any way connected
with the Loan Documents and the transactions contemplated therein or the
Collateral (unless caused by the gross negligence or willful misconduct of the
Indemnified Parties) including, without limitation:  (a) losses, damages,
expenses or liabilities sustained by Lender in connection with any environmental
cleanup or other remedy required or mandated by any Environmental Law; (b) any
untrue statement of a material fact contained in information submitted to Lender
by Borrower or any Guarantor or the omission of any material fact necessary to
be stated therein in order to make such statement not misleading or incomplete;
(c) the failure of Borrower or any Guarantor to perform any obligations required
to be performed by Borrower or any Guarantor under the Loan Documents; and (d)
the ownership, construction, occupancy, operations, use and maintenance of any
of Borrower's or any Guarantor's assets.  The provisions of this Section 14.8
shall survive termination of this Agreement and the other Loan Documents.


14.9.     Joint and Several Obligations; Dealings with Multiple Borrowers.   If
more than one person or entity is named as Borrower hereunder, all Obligations,
representations, warranties, covenants and indemnities set forth in the Loan
Documents to which such person or entity is a party shall be joint and several. 
Lender shall have the right to deal with any Authorized Officer of any Borrower
with regard to all matters concerning the rights and obligations of Lender and
Borrower hereunder and pursuant to applicable law with regard to the
transactions contemplated under the Loan Documents.  All actions or inactions of
the officers, managers, members and/or agents of any Borrower with regard to the
transactions contemplated under the Loan Documents shall be deemed with full
authority and binding upon all Borrowers hereunder.  Each Borrower hereby
appoints each other Borrower as its true and lawful attorney-in-fact, with full
right and power, for purposes of exercising all rights of such person hereunder
and under applicable law with regard to the transactions contemplated under the
Loan Documents.  The foregoing is a material inducement to the agreement of
Lender to enter into this Agreement and to consummate the transactions
contemplated hereby.  Each Borrower represents that it and each other Borrower,
together, are operated as part of one consolidated business entity and are
directly dependent upon each other for and in connection with each of their
respective business activities and financial resources.  Each Borrower will
receive a direct economic and financial benefit from the Obligations incurred
under this Agreement and the incurrence of such Obligations is in the best
interests of each Borrower.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 24 -

--------------------------------------------------------------------------------

14.10.    Setoff.   Borrower hereby grants to Lender a lien, security interest
and right of setoff as security for all Obligations to Lender upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Lender, or any entity under the
control of Lender, or its parent entity(ies), or in transit to any of them.  At
any time, without demand or notice, Lender may set off the same or any part
thereof and apply the same to the Obligations of Borrower, even though unmatured
and regardless of the adequacy of any other collateral securing the
Obligations.  ANY AND ALL RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHTS OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF THE BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.


15.     CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER.  THE VALIDITY OF THE LOAN
DOCUMENTS, THEIR CONSTRUCTION, INTERPRETATION AND ENFORCEMENT AND THE RIGHTS OF
THE PARTIES HERETO SHALL BE DETERMINED UNDER, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW JERSEY, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.  THE PARTIES HERETO AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THE LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE COURTS LOCATED IN THE COUNTY OF MERCER, STATE OF NEW
JERSEY, THE FEDERAL COURTS WHOSE VENUE INCLUDES THE STATE OF NEW JERSEY, OR AT
THE SOLE OPTION OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL INITIATE
LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER
THE MATTER IN CONTROVERSY.  BORROWER AND LENDER EACH WAIVES, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, THE RIGHT TO A TRIAL BY JURY IN ANY PROCEEDING
UNDER THE LOAN DOCUMENTS OR RELATING TO THE DEALINGS OF BORROWER AND LENDER AND
ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF "FORUM NON CONVENIENS" OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 15.


[SIGNATURES CONTINUED ON NEXT PAGE]


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 25 -

--------------------------------------------------------------------------------

Borrower and Lender have executed this Agreement and delivered this Agreement to
Lender at Lender's place of business in Princeton, New Jersey as of the date
first above written.


AMERI100 ARIZONA LLC, an Arizona limited liability company


By:
 /s/ Brent Vernon Kelton 
   
Name:
Brent Vernon Kelton
   
Title:
Chief Executive Officer



AMERI100 CALIFORNIA INC., a Delaware corporation


By:
/s/ Brent Vernon Kelton     
Name:
Brent Vernon Kelton
   
Title:
Chief Executive Officer



AMERI100 GEORGIA INC., a Georgia corporation


By:
/s/ Brent Vernon Kelton
   
Name:
Brent Vernon Kelton
   
Title:
Chief Executive Officer



AMERI AND PARTNERS INC, a Delaware corporation


By:
/s/ Brent Vernon Kelton     
Name:
Brent Vernon Kelton
   
Title:
Chief Executive Officer



NORTH MILL CAPITAL LLC, a Delaware limited liability company


By:
/s/ Beatriz Hernandez    
Name:
Beatriz Hernandez
   
Title:
Executive Vice President



Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 26 -

--------------------------------------------------------------------------------

Schedule 2.3


Deposit Account of Borrower for Advances


Account # 6700092345


Bank Name, Address, and Wire Transfer Instructions:



 
Sterling National Bank
 




 
One Jericho Plaza, 3rd Floor
         
New York, New York  11753
         
ABA # 026007773
 



Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 27 -

--------------------------------------------------------------------------------

Schedule 5.1


Existing Liens Which Are To Continue


None.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 28 -

--------------------------------------------------------------------------------

Schedule 5.13


Litigation


On May 1, 2018, MACT Holdings LLC, one of the former members of Ameri100 Arizona
LLC, filed suit against Ameri Holdings, Inc. in the United States District Court
for the Southern District of New York seeking damages in an amount equal to such
former member's potion of accrued but unpaid earn-out payments of approximately
$236,950 in respect of the 2017 earn-out period, plus attorneys' fees and
expenses.  All such amounts had been paid as of August 3, 2018.  MACT Holdings
LLC also asserted that they had elected to receive cash instead of stock
consideration of 560,000 shares of common stock issued to him on July 30, 2018,
but Ameri Holdings, Inc. disputes the assertion and is vigorously defending any
claims related thereto.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 29 -

--------------------------------------------------------------------------------

Schedule 5.20


Use of Proceeds of Initial Advance


1.
Initial installment of Facility Fee - $4,166.67
2.
Payoff of Sterling National Bank - $2,746,924
3.
Investment banking and consulting fees to Jenkins Capital Management - $75,000
3.
Legal Fees - $18,315



Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 30 -

--------------------------------------------------------------------------------

Schedule 7.1


Existing Indebtedness


As of July 29, 2018, in connection with the acquisition of Ameri100 Arizona LLC,
two former members of Ameri100 Arizona LLC elected to receive an aggregate of
$2,496,000 in cash in lieu of stock and such payment was due on or about
September 28, 2018.  Ameri Holdings, Inc. has entered into letter agreements
with certain former members of Ameri100 Arizona LLC for the deferred payment of
such amount.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 31 -

--------------------------------------------------------------------------------

Schedule 8.12


Defaults to Third Parties


None.


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 32 -

--------------------------------------------------------------------------------

Exhibit 6.4


Compliance Certificate


COMPLIANCE CERTIFICATE
(to be delivered with monthly/annual financial statements)




Pursuant to Section 6.4 of that certain Loan and Security Agreement, dated
January _, 2019, by and between AMERI100 ARIZONA LLC, AMERI100 GEORGIA INC.,
AMERI100 CALIFORNIA INC. and AMERI AND PARTNERS INC (individually and
collectively, "Borrower") and NORTH MILL CAPITAL LLC ("Lender") (as amended,
modified, supplemented, substituted, extended or renewed from time to time, the
"Loan Agreement"), the undersigned hereby certifies to Lender as follows:


1.         All reports, statements or computer prepared information of any kind
or nature delivered or caused to be delivered to Lender in connection with the
Loan Agreement fairly represent Borrower's financial condition.


2.          There exists no condition or event which constitutes an Event of
Default (as defined in the Loan Agreement) including, without limitation, any
cross-default with other lenders.


______________ Yes (skip to #3)


Or


______________ No (then answer below)


The following Events of Default (as defined in the Loan Agreement) exist:


(1)
(2)


and the following sets forth in detail what action Borrower proposes to take
with respect thereto:


(1)
(2)]


3.            The annual financial statements provided by Borrower to Lender
are:


__ Audited


__ Reviewed


__ Compiled


Required under Section 6.4 (Financial Statements, Reports, Certificates) -
_____________


In compliance?  ___ Yes ___ No


Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 33 -

--------------------------------------------------------------------------------

4.            The following are calculations of the following covenants set
forth in the Loan Agreement:


a.           Section 7.10 (Capital Expenditures):



   
(i)
Amount per transaction:




     
$
   




   
(ii)
Aggregate amount per fiscal year:




     
$
   




   
(iii)
Permitted amounts:  (i) $100,000, (ii) $300,000
         

(iv)
In compliance?  ___ Yes ___ No



I hereby certify that the foregoing statements made by me are true.  I am aware
that if any of the foregoing statements are false, I am subject to punishment.


Date: _____________, 20__



 
AMERI100 ARIZONA LLC
           
By:
         
Name:
     
Title:
           
AMERI100 CALIFORNIA INC.
           
By:
         
Name:
     
Title:
           
AMERI100 GEORGIA INC.
           
By:
         
Name:
     
Title:
           
AMERI AND PARTNERS INC
           
By:
         
Name:
     
Title:
 




Ameri100 - Loan and Security Agreement – EXECUTION VERSION
- 34 -

--------------------------------------------------------------------------------